--------------------------------------------------------------------------------


Exhibit 10.31




Asset Transfer Agreement
(Translation)


Party A: Qufu Natural Green Engineering Co., Ltd. ("Qufu Natural Green",
"Seller")
Party B: Na Li ("Buyer")


Through friendly negotiation, the Parties have agreed to enter into cooperation
regarding Party A's transfer of asset, the Parties have agreed to the following:


1. Party A agrees to transfer its subsidiary "Qufu Shengwang Stevia Biology and
Science Co., Ltd.", located at the
Qufu city Shuyuan Developmental Area International Technology Park, to Party B.


2. The parties agreed, on the execution date, Party A shall transfer all assets
(and all liabilities) as an onetime transfer to Party B.


3. The parties agree the execution date shall be July 30, 2019. Party A shall
execute all asset transfer registrations after receipt of the first payment (RMB
5,000,000).


4. As of the date of execution, Party B shall become the legal owner of the
transferred asset, have ownership and responsibility of all rights and
obligations related to the asset.


5. The Parties agreed, in accordance with the asset valuation reports, the asset
transfer consideration shall be RMB 8,000,000. Party B shall be responsible for
all liabilities as of Jul 30, 2019. Any asset or liability generated after this
date shall have no relation to Party A.
Party B shall complete the purchase payment in 2 installments: 1, on of before
Jul 30, 2019, Party B shall pay to Party A RMB 5,000,000; 2, on or before Sep
30, 2019, Party B shall pay to Party A RMB 3,000,000 (dated as the date received
by Party A's bank account).


6. Party A statement, promise and guarantee the following:
6.1 Party A is a limited liability company established under the laws of China
and is in good standing, has all necessary rights and ability to execute this
agreement and perform all obligations and responsibility under the terms of this
agreement. This agreement upon execution is binding to Party A legally and
effectively.
6.2 Party A has legal, complete ownership and controlling rights to the relevant
asset, and have the rights to execute this agreement and transfer entire or any
part of the transferred asset, this asset and any rights relevant to this asset
is not limited to any other first rights of refusal or other similar type of
rights. After completing the asset transfer, Party B shall have all rights as
the owner of the asset and have the rights to transfer or disposal of the asset
and the assets has no limitation, collateralization, lien placed upon it or any
third party limitation due to its establishment or any regulation of China laws.
6.3 Party A guarantees its ownership of the asset as of current and up until the
execution date of this agreement. Other than any already disclosed to Party B,
there are no other collateralization, guarantee or any other third party rights
or limitations that may result in any negative effect to the rights and value of
the above asset and the ability of its operation, transfer, disposal actions.
6.4 Other than those clearly disclosed to Party B in writing, Party A does not
have any other ongoing asset transfer where Party A is a party of or the target
is any part of the transfer asset, such as any negative ruling or judgement
against Party A or individual or combine transfer of assets, or any litigation,
arbitration or administrative procedure what may result in material negative
effect to the operation or asset status of the transfer asset.
6.5 Party A shall property cooperate with Party B in completing all necessary
process and related matter of the asset transfer stated in this agreement in
accordance with the laws and regulations.
 
1

--------------------------------------------------------------------------------

7. Party B statement, promise and guarantee the following:
7.1 Party B shall properly maintain and use the transfer asset, operate in legal
activities.
7.2 Party B shall property cooperate with Party A in completing all necessary
process and related matter of the asset transfer stated in this agreement in
accordance with the laws and regulations.
7.3 Pay to Party A the purchase payments in accordance to the terms of this
agreement.


8. Confidentiality: Other than required by China's law and regulation, or
otherwise agree upon in writing, before and after the execution of this
agreement, the parties shall not disclose this agreement's content to any other
third party.


9. Breach of contract: If either party violates any of the statement, promise,
or guarantees stated in this agreement, or violates any terms of this agreement
shall be deem as in breach of contract, the party breaching of contract shall
pay to the other party a full penalty or sufficient compensation.


10. Party A and B agrees, this agreement is effective as of the signing and seal
of the party's authorized signer.


11. Resolution of dispute: Any dispute arising from the execution of this
agreement or related to this agreement, shall be resulted through friendly
negotiation, if negotiation is unsuccessful, litigation shall be done through
the Qufu People's Court.


12. The Parties agree, any tax of fees arising from the execution of this
agreement, shall be pay in accordance with China's laws and regulations.


13. This agreement shall have 2 copies of the same format, each party shall hold
one copy. Both copies are legally binding.




Party A: Qufu Natural Green Engineering Co., Ltd.
/s/ <Seal>


Party B: Na Li
/s/ Na Li




2